Citation Nr: 0504069	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for erectile dysfunction.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
erectile dysfunction and assigned a noncompensable 
evaluation, effective October 28, 2002.  The veteran appealed 
for a higher evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2004 substantive appeal (VA Form 9), the 
veteran indicated that he wanted a hearing before a Veterans 
Law Judge in Washington, D.C.  The veteran was notified in 
mid-November 2004 that his file was being transferred to the 
Board. A hearing before a Veterans Law Judge in Washington, 
D.C. was set for a date in late February 2005.  By a 
statement dated in mid-December 2004 and received in early 
January 2005, the veteran stated that due to financial 
reasons he would not be able to come to Washington, D.C. for 
the hearing.  He requested a videoconference hearing before 
the Board in lieu of the hearing in Washington, D.C.  The 
veteran should be afforded an opportunity to appear at the 
requested hearing.

Accordingly, the case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at a VA RO, in 
accordance with his December 17, 2004, 
request for such a hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

